DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to communication received on 10/27/2021.
Claims 1, 6, 8-11, 16 and 19-20 were amended.
Claims 2-5 and 12-15 were canceled.
Claims 1, 6-11, and 16-20 are pending.

Response to Arguments
In light of applicant’s amended claims, the claim objections are withdrawn.
In light of applicant’s amended claims, the 35 USC § 112 rejections are withdrawn.
With respect to the applicant’s arguments against the 35 USC § 102/103 rejections:
With respect to the first argument against the first erasure, the argument is not persuasive. The cited paragraphs of Hauser in the office action disclose checking power consumption of coupled peripheral to a device and based on that perform an erasure. The applicant claims do not mention “initially coupled”, as stated in the last sentence of this argument, but that being said, the claim limitation would still be rejected under Hauser for the same reasoning.
With respect to the second erasing, the applicant argument is not persuasive since what is being erased is the memory device, which is simply a memory on a device, and Pike does disclose in the cited paragraphs that the memory is replaced or exchanged with another keypad. 
With respect to the third erasing, in light of applicant’s amendments a new prior art Qing-feng et al. (CN 102193736 A) was used below and the rejection is updated.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9-11 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zilberstein et al. (US 20090300368 A1) hereinafter referred to as Zilberstein in view of Hauser et al. (US 20190354153 A1) hereinafter referred to as Hauser in view of Pike (US 20180150630 A1) hereinafter referred to as Pike in view of Qing-feng et al. (CN 102193736 A) hereinafter referred to as Qing-feng.

With respect to claim 1, Zilberstein discloses: A cryptology system comprising: a first host device with a hardware processing device; (Zilberstein Fig. 1 unit 26 is a host PC or Fig. 2 unit 40, CPU).
a first interface device that is a peripheral device that is configured to communicate with the first host device, (Zilberstein Fig. 1 unit 30 is keyboard peripheral in communication with PC).
the first interface device being configured to operate in a first mode and a second mode; (Zilberstein abstract discloses the computer input device can operate in first and second operational modes).
an input device located on the first interface device configured to receive inputs from a user, and convert the inputs into plaintext, (Zilberstein Fig. 1 illustrates keys for input on the keyboard to convert the keyboard input to text. Additionally, Zilberstein [0038] discloses “A clear mode, in which the encryption function of the keyboard is turned off or bypassed, so that the output data from the keyboard are intelligible to the console, typically in the standard keyboard data output format.”).
the first input device configured to receive commands to change the first interface the device between the first mode and the second mode, (Zilberstein abstract discloses the computer input device can change operation between first and second operational modes).
wherein in the first mode the interface device is configured to transmit non-encrypted electronic data to the first host device, and in the second mode the interface device is configured to transmit encrypted electronic data to the first host device; (Zilberstein illustrated in Fig. 1 unit 30 
a first cryptology device located on the first interface device configured to encrypt the plaintext into the encrypted electronic data before transmitting the encrypted electronic data to the first host device (Zilberstein [0006] discloses encryption using processor in input device, referring to the peripheral device, wherein the processor hardware is mapped to perform the functionality of the cryptology device. Additionally, Zilberstein [0037] discloses “An encrypted mode, in which signals generated by strokes of keys 32 are encrypted using an encryption key”. Additionally [0043] discloses “the user may toggle switch 34 to the encryption mode, whereupon encryption processor 46 will output encrypted data to CPU 40”. Therefore, keystrokes are encrypted first then sent to the host device).
Zilberstein does not explicitly disclose “the memory device being configured to be automatically erased a first time responsive to coupling the first interface device with the first host device”.
However, Hauser in an analogous art discloses: a memory device located on the first interface device, the memory device being configured to be automatically erased a first time responsive to coupling the first interface device with the first host device, (Hauser [0056] discloses measuring power consumption of peripherals 106 coupled with device 102. Additionally Hauser [0096-0100] disclose based on the measured power consumption a coupled peripheral the peripheral could be reconfigured, which is interpreted that the old data is erased and replaced with new configuration).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zilberstein wherein a memory associated with the first interface device is configured to be erased a first time responsive to the first interface device being in 
Zilberstein does not explicitly disclose “the memory device being configured to be erased a second time responsive to the first interface transmitting the encrypted plaintext to the first host device”.
However, Pike in an analogous art discloses: the memory device being configured to be erased a second time responsive to the first interface transmitting the encrypted plaintext to the first host device, (Pike [0059] discloses “after an input from the user, the active operable keypad may be replaced or exchanged for another operable keypad in the plurality. The previously active keypad may be erased from memory, or marked for removal, once it has become inactive. Thus, once an input ( keystroke) has been received using a particular operable keypad it may be deleted from the electronic device.” Wherein the input could be encoded and transmitted to remote computing resource according to Pike [0030]. Pike [0116] provides further support by disclosing “After receipt of an input, the active keypad may be altered in some way (eg the keys may be reconfigured) or may be deselected as the active keypad (eg by deletion from memory or removal from the stack).” which is interpreted that once keystroke is input and received by a destination then it is erased from memory).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zilberstein and Hauser as combined above with erasing the memory associated with the first interface device a second time responsive to the first interface device transmitting the encrypted plaintext as disclosed by Pike to provide a secure input environment for user input as explained by Pike in the Abstract. 
Zilberstein does not explicitly disclose “the memory device being configured to be erased a third time responsive to the input device located on the first interface device receiving the inputs from the user to change the first interface device between the first mode and the second mode”.
However, Qing-feng in an analogous art discloses: the memory device being configured to be erased a third time responsive to the input device located on the first interface device receiving the inputs from the user to change the first interface device between the first mode and the second mode. (Qing-feng [0023] discloses “analyzing the input mode of the user according to first stroke information input by the user, if it is, enter into the handwriting input handwriting input mode, real time tracking and recognizing handwriting input. finishing the input of a single character, if it is keyboard input, the keyboard input mode, a feedback user key events and recording the input track of the user, and the user subsequently input to the secondary analysis, such as secondary analysis is, clears the history trace of handwriting input keyboard input. enter into the handwriting input mode, if the second analysis is a keyboard input, the keyboard input mode” wherein the system has the ability to erase memory of the peripheral device at certain instances when detecting the user input triggered a different mode).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zilberstein wherein the memory associated with the first interface device is configured to be erased a third time responsive to the first interface device changing between the first mode and the second mode disclosed by Qing-fengto ensure that sensitive data is not vulnerable to errors, see Qing-feng Abstract.

With respect to claim 9, Zilberstein, Hauser, Pike and Qing-feng disclose: The cryptology system of claim 1, wherein the interface device is an output only device and not configured to receive data from the first host device. (Zilberstein illustrated in Fig. 1 unit 30 shows keyboard peripheral mapped to the interface device, in the independent claim, implicitly only outputs keystrokes to the PC).

With respect to claim 10, Zilberstein, Hauser, Pike and Qing-feng disclose: The cryptology system of claim 1, wherein in the second mode the interface device is an output only device and not configured to receive data from the first host device. (Zilberstein illustrated in Fig. 1 unit 30 shows two modes of operation, encrypt and clear and for the encrypt mode the keyboard peripheral mapped to the interface device, in the independent claim, implicitly still only outputs keystrokes to the PC and does not receive data from the PC. The PC was mapped to the first host in the independent claim).

With respect to claim 11, Zilberstein discloses: A method associated with a cryptology system comprising: communicating between a first interface device that is a peripheral device and a first host device; (Zilberstein Fig. 1 unit 26 is a host PC or Fig. 2 unit 40, CPU and unit 30 is keyboard peripheral in communication with PC).
receiving commands, via an input device located on the first interface device, to change the first interface device between a first mode and a second mode; (Zilberstein abstract discloses the computer input device can change operation between first and second operational modes wherein image 1 illustrates input button on the keyboard to change between modes).
wherein in the first mode the interface device is configured to transmit non-encrypted electronic data to the first host device, and in the second mode the interface device is configured to transmit encrypted electronic data to the second host device; (Zilberstein Fig. 1 unit 30 is keyboard peripheral in communication with PC. Zilberstein illustrated in Fig. 1 unit 30 shows two modes of operation, encrypt and clear and for the encrypt mode the keyboard peripheral mapped to the interface device, outputs keystrokes to the PC and does not receive data from the PC. The PC was mapped to the first host, see also Zilberstein paragraphs [0006, 0037 and 0043]).
receiving, via the input device located on the first interface device, inputs from a user; converting the inputs into plaintext; (Zilberstein Fig. 1 illustrates keys for input on the keyboard to 
encrypting, via a first cryptology device located on the first interface device, the plaintext before transmitting the encrypted plaintext to the first host device (Zilberstein [0006] discloses encryption using processor in input device, referring to the peripheral device, wherein the processor hardware is mapped to perform the functionality of the cryptology device. Additionally, Zilberstein [0037] discloses “An encrypted mode, in which signals generated by strokes of keys 32 are encrypted using an encryption key”. Additionally [0043] discloses “the user may toggle switch 34 to the encryption mode, whereupon encryption processor 46 will output encrypted data to CPU 40”. Therefore keystrokes are encrypted first then sent to the host device).
Zilberstein does not explicitly disclose “erasing a memory located on the first interface device a first time responsive to coupling the first interface device with the first host device;”
However, Hauser in an analogous art discloses: erasing a memory located on the first interface device a first time responsive to coupling the first interface device with the first host device; (Hauser [0056] discloses measuring power consumption of peripherals 106 coupled with device 102. Additionally Hauser [0096-0100] disclose based on the measured power consumption a coupled peripheral the peripheral could be reconfigured, which is interpreted that the old data is erased and replaced with new configuration).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zilberstein wherein a memory associated with the first interface device is configured to be erased a first time responsive to the first interface device being in communicatively coupled with the host device as disclosed by Hauser to ensure a controlled power consumption and malware prevention (see Hauser paragraphs [0096-0112]).
erasing the memory a second time responsive to the first interface transmitting the encrypted plaintext to the first host device”.
However, Pike in an analogous art discloses: erasing the memory a second time responsive to the first interface transmitting the encrypted plaintext to the first host device; (Pike [0059] discloses “after an input from the user, the active operable keypad may be replaced or exchanged for another operable keypad in the plurality. The previously active keypad may be erased from memory, or marked for removal, once it has become inactive. Thus, once an input ( keystroke) has been received using a particular operable keypad it may be deleted from the electronic device.” Wherein the input could be encoded and transmitted to remote computing resource according to Pike [0030]. Pike [0116] provides further support by disclosing “After receipt of an input, the active keypad may be altered in some way (eg the keys may be reconfigured) or may be deselected as the active keypad (eg by deletion from memory or removal from the stack).” which is interpreted that once keystroke is input and received by a destination then it is erased from memory).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zilberstein and Hauser as combined above with erasing the memory associated with the first interface device a second time responsive to the first interface device transmitting the encrypted plaintext as disclosed by Pike to provide a secure input environment for user input as explained by Pike in the Abstract.
Zilberstein does not explicitly disclose “erasing the memory a third time responsive to the input device located on the  first interface device receiving the inputs from the user to change the first interface device between the first mode and the second mode”.
However, Qing-feng in an analogous art discloses: erasing the memory a third time responsive to the input device located on the first interface device receiving the inputs from the user to change the first interface device between the first mode and the second mode. (Qing-feng [0023] discloses 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zilberstein wherein the memory associated with the first interface device is configured to be erased a third time responsive to the first interface device changing between the first mode and the second mode disclosed by Qing-fengto ensure that sensitive data is not vulnerable to errors, see Qing-feng Abstract.

With respect to claim 19, Zilberstein, Hauser, Pike and Qing-feng disclose: The method of claim 11, wherein the first interface device is an output only device and not configured to receive commands from the first host device. (Zilberstein illustrated in Fig. 1 unit 30 shows keyboard peripheral mapped to the interface device, in the independent claim, implicitly only outputs keystrokes to the PC).

With respect to claim 20, Zilberstein, Hauser, Pike and Qing-feng disclose: The method of claim 11, wherein in the second mode the first interface device is an output only device and not configured to receive commands from the first host device. (Zilberstein illustrated in Fig. 1 unit 30 shows two modes of operation, encrypt and clear and for the encrypt mode the keyboard peripheral mapped to the .

Claims 6-8, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zilberstein, Hauser, Pike and Qing-feng as applied to claims 1, 9-11 and 19-20 above, and further in view of Dow et al. (US 10318744 B2) hereinafter referred to as Dow.

With respect to claim 6, Zilberstein discloses: The cryptology system of claim 1, 
Zilberstein does not explicitly disclose “the first interface device is configured to receive encrypted data from the first host device”.
However, Dow in an analogous field of endeavor discloses: wherein the first interface device is configured to receive encrypted data from the first host device, (Dow claim 4 discloses “augmented reality display device” mapped to first interface device that receives from client 110 illustrated in Fig. 1 encrypted data).
and the cryptology device is configured to decrypt the received encrypted data at a location that is remote from the first host device. (Dow claim 4 discloses “decrypting the QR codes” on the “augmented reality display device” which as shown in Fig. 1 is remote from client 110 mapped to the host).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zilberstein wherein the first interface device is configured to receive encrypted data from the first host, and the cryptology device is configured to decrypt the received encrypted data at a location that is remote from the first host as disclosed by Dow to have accurate and efficient method and device for establishing a secure communication that may 

With respect to claim 7, Zilberstein in view of Dow disclose: The cryptology system of claim 6, wherein the decrypted data is configured to be presented on a display device local to the first interface device. (Dow claim 4 discloses “corresponding to the decrypted QR codes of the QR keyboard in the first image, creating a first augmented reality display data set including the sets of alphanumeric character(s)”).

With respect to claim 8, Zilberstein in view of Dow disclose: The cryptology system of claim 7, wherein the first cryptology device is configured to generate a QR code associated with the encrypted data, wherein the QR code is presented on the display device local to the first interface device. (Dow claim 4 discloses “corresponding to the decrypted QR codes of the QR keyboard in the first image, creating a first augmented reality display data set including the sets of alphanumeric character(s) overlaying the respectively corresponding QR codes of the QR keyboard portion of the first image, and displaying a first augmented reality display according to the first augmented reality display data set.”).

With respect to claim 16, Zilberstein discloses: The method of claim 11, further comprising: 
Zilberstein does not explicitly disclose “receiving, at the first interface device, encrypted data from the first host device”.
However, Dow in an analogous field of endeavor discloses: receiving, at the first interface device, encrypted data from the first host device device; (Dow claim 4 discloses “augmented reality display device” mapped to first interface device that receives from client 110 illustrated in Fig. 1 encrypted data).
and decrypting the received encrypted data at a location that is remote from the first host device. (Dow claim 4 discloses “decrypting the QR codes” on the “augmented reality display device” which as shown in Fig. 1 is remote from client 110 mapped to the host).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zilberstein wherein the first interface device is configured to receive encrypted data from the first host, and the cryptology device is configured to decrypt the received encrypted data at a location that is remote from the first host device as disclosed by Dow to have accurate and efficient method and device for establishing a secure communication that may authenticate an individual as a valid user and grant access to the functions of the device, see Dow column 1 lines 35-45.

With respect to claim 17, Zilberstein in view of Dow disclose: The method of claim 16, further comprising: presented the decrypted data on a display device local to the first interface device. (Dow claim 4 discloses “corresponding to the decrypted QR codes of the QR keyboard in the first image, creating a first augmented reality display data set including the sets of alphanumeric character(s)”).

With respect to claim 18, Zilberstein in view of Dow disclose: The method of claim 17, further comprising: generating a QR code associated with the encrypted data, wherein the QR code is presented on the display device local to the first interface device. (Dow claim 4 discloses “corresponding to the decrypted QR codes of the QR keyboard in the first image, creating a first augmented reality display data set including the sets of alphanumeric character(s) overlaying the respectively corresponding QR codes of the QR keyboard portion of the first image, and displaying a first augmented reality display according to the first augmented reality display data set.”).

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANY S GADALLA whose telephone number is (571)272-2322. The examiner can normally be reached Mon to Fri 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/H.S.G./Examiner, Art Unit 2493                                                                                                                                                                                                        
/Michael Simitoski/Primary Examiner, Art Unit 2493